     Case 5:19-cv-01395-DSF-KK Document 1 Filed 07/29/19 Page 1 of 10 Page ID #:1


 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     MANNING LAW, APC
 2   20062 SW Birch Street, Ste. 200
 3   Newport Beach, CA 92660
     Office: (949) 200-8755
 4   DisabilityRights@manninglawoffice.com
 5

 6

 7   Attorney for Plaintiff: JAMES RUTHERFORD
 8

 9                           UNITED STATES DISTRICT COURT
10           CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
11

12   JAMES RUTHERFORD, an                     Case No.
13   individual,                              Complaint For Damages And
14              Plaintiff,                    Injunctive Relief For:

15   v.                                       1. VIOLATIONS OF THE
16                                               AMERICANS WITH DISABILITIES
                                                 ACT OF 1990, 42 U.S.C. §12181 et
17   JOANA I GRAU, an individual;                seq.
18   ANDRES G GRAU, an individual;
     HAROLD BOECHE, an individual;            2. VIOLATIONS OF THE UNRUH
19   DARLENE A. BOECHE, an                       CIVIL RIGHTS ACT, CALIFORNIA
20   individual; and DOES 1-10,                  CIVIL CODE § 51 et seq.
     inclusive,
21

22                   Defendants.
23

24
            Plaintiff, JAMES RUTHERFORD (“Plaintiff”), complains of Defendants
25
     JOANA I GRAU, an individual; ANDRES G GRAU, an individual; HAROLD
26
     BOECHE, an individual; DARLENE A. BOECHE, an individual; and DOES 1-10
27
     (“Defendants”) and alleges as follows:
28
     ////
                                               1
                                        COMPLAINT
     Case 5:19-cv-01395-DSF-KK Document 1 Filed 07/29/19 Page 2 of 10 Page ID #:2


 1                                         PARTIES:
 2           1.   Plaintiff is an adult California resident. Plaintiff is substantially limited
 3
     in performing one or more major life activities, including but not limited to:
 4
     walking, standing, ambulating, sitting, in addition to twisting, turning, and grasping
 5

 6   objects. As a result of these disabilities, Plaintiff relies upon mobility devices,

 7   including at times a wheelchair, to ambulate. With such disabilities, Plaintiff
 8   qualifies as a member of a protected class under the Americans with Disabilities Act,
 9
     42 U.S.C. §12102(2) as amended by the ADA Amendments Act of 2008 (P.L. 110-
10
     325) (“ADA”) and the regulations implementing the ADA set forth at 28 C.F.R. §§
11

12   36.101 et seq. At the time of Plaintiff’s visits to Defendant’s facility and prior to

13   instituting this action, Plaintiff suffered from a “qualified disability” under the ADA,
14   including those set forth in this paragraph. Plaintiff is also the holder of a Disabled
15
     Person Parking Placard.
16
             2.   Defendants HAROLD BOECHE, an individual, and DARLENE A.
17
     BOECHE, an individual, owned the property located at 18525 Valley Blvd.,
18
     Bloomington, California 92316 (“Property”) on October 4, 2018 and February 10,
19
     2019.
20
             3.   Defendants HAROLD BOECHE, an individual, and DARLENE A.
21
     BOECHE, an individual, owns the Property currently.
22
             4.   JOANA I GRAU, an individual, and ANDRES G GRAU, an
23
     individual, owned, operated and controlled the business of Dairy Queen
24
     (“Business”) on October 4, 2018 and February 10, 2019.
25
             5.   JOANA I GRAU, an individual, and ANDRES G GRAU, an
26
     individual, owns, operates and controls the Business currently.
27
             6.   Plaintiff does not know the true names of Defendants, their business
28
     capacities, their ownership connection to the Property and Business, or their relative
                                                2
                                           COMPLAINT
     Case 5:19-cv-01395-DSF-KK Document 1 Filed 07/29/19 Page 3 of 10 Page ID #:3


 1   responsibilities in causing the access violations herein complained of, and alleges a
 2   joint venture and common enterprise by all such Defendants. Plaintiff is informed
 3   and believes that each of the Defendants herein, including Does 1 through 10,
 4   inclusive, is responsible in some capacity for the events herein alleged, or is a
 5   necessary party for obtaining appropriate relief. Plaintiff will seek leave to amend
 6   when the true names, capacities, connections, and responsibilities of the Defendants
 7   and Does 1 through 10, inclusive, are ascertained.
 8                               JURISDICTION AND VENUE
 9          7.     This Court has subject matter jurisdiction over this action pursuant
10   to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the ADA.
11          8.     This court has supplemental jurisdiction over Plaintiff’s non-federal
12   claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s UCRA claims are so
13   related to Plaintiff’s federal ADA claims in that they have the same nucleus of
14   operative facts and arising out of the same transactions, they form part of the same
15   case or controversy under Article III of the United States Constitution.
16          9.     Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
17   Property which is the subject of this action is located in this district and because
18   Plaintiff’s causes of action arose in this district.
19                                FACTUAL ALLEGATIONS
20          10.    Plaintiff went to the Business on or about October 4, 2018 and February
21   10, 2019 for the dual purpose of purchasing ice cream and to confirm that this public
22   place of accommodation is accessible to persons with disabilities within the meaning
23   federal and state law.
24          11.    The Business, including the Property, is a facility open to the public, a
25   place of public accommodation, and a business establishment.
26          12.    Parking spaces are some of the facilities, privileges and advantages
27   reserved by Defendants to persons patronizing the Business and Property.
28          13.    Unfortunately, although parking spaces were some of the facilities
                                                  3
                                             COMPLAINT
     Case 5:19-cv-01395-DSF-KK Document 1 Filed 07/29/19 Page 4 of 10 Page ID #:4


 1   reserved for patrons, there were barriers for persons with disabilities that cause the
 2   named facilities to fail as to compliance with the Americans with Disability Act
 3   Accessibility Guidelines (“ADAAG”) on or around October 4, 2018 and February
 4   10, 2019, or at any time thereafter up to and including, the date of the filing of this
 5   complaint.
 6         14.    At each time, instead of having architectural barrier free facilities for
 7   patrons with disabilities, Plaintiff experienced the following at the Business and
 8   Property: the curb ramp providing access to the main entrance projects into the
 9   accessible parking space access aisle in violation of Section 406.5 (curb ramps and
10   the flared sides of curb ramps shall be located so that they do not project into
11   vehicular traffic lanes, parking spaces, or parking access aisles); the slope of the curb
12   ramp flares at the curb ramp connecting the accessible parking spaces to the
13   accessible route exceed 20% in violation of Section 406.3 which requires that the
14   slope does not exceed 10%; parking spaces and access aisles serving them shall
15   comply with 302 (access aisles shall be at the same level as the parking spaces they
16   serve, and changes in level are not permitted); and, there is no accessible route
17   connecting the parking to the main entrance or elements within the facility as
18   required by Section 206.2.2 which requires that at least one accessible route shall
19   connect accessible buildings, accessible facilities, accessible elements, and
20   accessible spaces that are on the same site.
21         15.    Subject to the reservation of rights to assert further violations of law
22   after a site inspection found infra, Plaintiff asserts there are additional ADA
23   violations which affect him personally.
24         16.    Plaintiff is informed and believes and thereon alleges that, currently,
25   there are no compliant, accessible Business facilities designed, reserved and
26   available to persons with disabilities at the Business in addition to that alleged supra.
27         17.    Plaintiff is informed and believes and thereon alleges that Defendants
28   had no policy or plan in place to make sure that there was compliant accessible
                                                4
                                           COMPLAINT
     Case 5:19-cv-01395-DSF-KK Document 1 Filed 07/29/19 Page 5 of 10 Page ID #:5


 1   parking for persons with disabilities prior to October 4, 2018 and February 10, 2019.
 2         18.    Plaintiff is informed and believes and thereon alleges Defendants have
 3   no policy or plan in place to make sure that the complaints of violations alleged
 4   above are available to persons with disabilities and remain compliant currently.
 5         19.    Plaintiff personally encountered these barriers at the Business and
 6   Property.   The presence of these barriers related to Plaintiff’s disability denies
 7   Plaintiff his right to enjoy accessible conditions at public place of accommodation
 8   and invades legally cognizable interests created under the ADA.
 9         20.    The conditions identified supra in paragraph 14 are necessarily related
10   to Plaintiff’s legally recognized disability in that Plaintiff is substantially limited in
11   the major life activities of walking, standing, ambulating, and sitting; Plaintiff is the
12   holder of a disabled parking placard; and because the enumerated conditions relate
13   to the use of the accessible parking, relate to the slope and condition of the
14   accessible parking and accessible path to the accessible entrance, relate to the width
15   of the accessible path to the accessible entrance, and relate to the safety of the
16   accessible path to the accessible entrance.
17         21.    As an individual with a mobility disability who at times is dependent
18   upon a mobility device, Plaintiff has a keen interest in whether public
19   accommodations have architectural barriers that impede full accessibility to those
20   accommodations by individuals with mobility impairments.
21         22.    As a result of his difficulty experienced because of the inaccessible
22   condition of the facilities of the Business, Plaintiff was denied full and equal access
23   to the Business and Property.
24         23.    Upon being informed that the public place of accommodation has
25   become fully and equally accessible, he will return within 45 days as a “tester” for
26   the purpose of confirming their accessibility. Civil Rights Educ. and Enforcement
27   Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).
28
                                                 5
                                            COMPLAINT
     Case 5:19-cv-01395-DSF-KK Document 1 Filed 07/29/19 Page 6 of 10 Page ID #:6


 1          24.      Plaintiff is being deterred from patronizing the Business and its
 2   accommodations on particular occasions, but intends to return to the Business for the
 3   dual purpose of availing himself of the goods and services offered to the public and
 4   to ensure that the Business ceases evading its responsibilities under federal and state
 5   law.
 6          25.      As a result of his difficulty, humiliation, and frustration because of the
 7   inaccessible condition of the facilities of the Business, Plaintiff did not fully access
 8   the Business or Property. However, Plaintiff would like to return to the location
 9   given its close proximity to an area he frequents from time to time.
10          26.      The Defendants have failed to maintain in working and useable
11   conditions those features required to provide ready access to persons with
12   disabilities.
13          27.      The violations identified above are easily removed without much
14   difficulty or expense. They are the types of barriers identified by the Department of
15   Justice as presumably readily achievable to remove and, in fact, these barriers are
16   readily achievable to remove. Moreover, there are numerous alternative
17   accommodations that could be made to provide a greater level of access if complete
18   removal were not achievable.
19          28.      Given the obvious and blatant violation alleged hereinabove, Plaintiff
20   alleges, on information and belief, that there are other violations and barriers in the
21   site that relate to his disabilities. Plaintiff will amend the complaint, to provide
22   proper notice regarding the scope of this lawsuit, once he conducts a site inspection.
23   However, the Defendants are on notice that Plaintiff seeks to have all barriers related
24   to their disabilities remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008)
25   (holding that once a plaintiff encounters one barrier at a site, he can sue to have all
26   barriers that relate to his disability removed regardless of whether he personally
27   encountered them).
28          29.      Without injunctive relief, Plaintiff will continue to be unable to fully
                                                   6
                                              COMPLAINT
     Case 5:19-cv-01395-DSF-KK Document 1 Filed 07/29/19 Page 7 of 10 Page ID #:7


 1   access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
 2                               FIRST CAUSE OF ACTION
 3   VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
 4     42 U.S.C. § 12181 et seq. as amended by the ADA Amendments Act of 2008
 5                                        (P.L. 110-325)
 6         30.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
 7   above and each and every other paragraph in this Complaint necessary or helpful to
 8   state this cause of action as though fully set forth herein.
 9         31.    Under the ADA, it is an act of discrimination to fail to ensure that the
10   privileges, advantages, accommodations, facilities, goods, and services of any place
11   of public accommodation are offered on a full and equal basis by anyone who owns,
12   leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
13   Discrimination is defined, inter alia, as follows:
14                a.     A failure to make reasonable modifications in policies, practices,
15                       or procedures, when such modifications are necessary to afford
16                       goods, services, facilities, privileges, advantages, or
17                       accommodations to individuals with disabilities, unless the
18                       accommodation would work a fundamental alteration of those
19                       services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
20                b.     A failure to remove architectural barriers where such removal is
21                       readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
22                       defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
23                       Appendix "D".
24                c.     A failure to make alterations in such a manner that, to the
25                       maximum extent feasible, the altered portions of the facility are
26                       readily accessible to and usable by individuals with disabilities,
27                       including individuals who use wheelchairs, or to ensure that, to
28                       the maximum extent feasible, the path of travel to the altered area
                                                 7
                                            COMPLAINT
     Case 5:19-cv-01395-DSF-KK Document 1 Filed 07/29/19 Page 8 of 10 Page ID #:8


 1                       and the bathrooms, telephones, and drinking fountains serving
 2                       the area, are readily accessible to and usable by individuals with
 3                       disabilities. 42 U.S.C. § 12183(a)(2).
 4         32.    Any business that provides parking spaces must provide accessible
 5   parking spaces. 1991 Standards § 4.1.2(5). 2010 Standards § 208. Under the 1991
 6   Standards, parking spaces and access aisles must be level with surface slopes not
 7   exceeding 1:50 (2.0%) in all directions. 1991 Standards § 4.6.2. Under the 2010
 8   Standards, access aisles shall be at the same level as the parking spaces they serve.
 9   Changes in level are not permitted. 2010 Standards § 502.4. "Access aisles are
10   required to be nearly level in all directions to provide a surface for wheelchair
11   transfer to and from vehicles." 2010 Standards § 502.4 Advisory. Specifically, built
12   up curb ramps are not permitted to project into access aisles and parking spaces. Id.
13   No more than a 1:48 slope is permitted. Standards § 502.4.
14         33.    Here, the failure to ensure that accessible facilities were available and
15   ready to be used by Plaintiff is a violation of law.
16         34.    A public accommodation must maintain in operable working condition
17   those features of its facilities and equipment that are required to be readily accessible
18   to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
19         35.    Given its location and options, Plaintiff will continue to desire to
20   patronize the Business but he has been and will continue to be discriminated against
21   due to lack of accessible facilities and, therefore, seek injunctive relief to remove the
22   barriers.
23                              SECOND CAUSE OF ACTION
24   VIOLATION OF THE UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL
25                                      CODE § 51 et seq.
26         36.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
27   above and each and every other paragraph in this Complaint necessary or helpful to
28   state this cause of action as though fully set forth herein.
                                                 8
                                            COMPLAINT
     Case 5:19-cv-01395-DSF-KK Document 1 Filed 07/29/19 Page 9 of 10 Page ID #:9


 1         37.    California Civil Code § 51 et seq. guarantees equal access for people
 2   with disabilities to the accommodations, advantages, facilities, privileges, and
 3   services of all business establishments of any kind whatsoever. Defendants are
 4   systematically violating the UCRA, Civil Code § 51 et seq.
 5         38.    Because Defendants violate Plaintiff’s rights under the ADA, they also
 6   violated the Unruh Civil Rights Act and are liable for damages. (Civ. Code § 51(f),
 7   52(a).) These violations are ongoing.
 8         39.    Defendants’ actions constitute discrimination against Plaintiff on the
 9   basis of their individual disabilities, in violation of the UCRA, Civil Code § 51 et
10   seq. Plaintiff is informed and believes and thereon alleges Defendants have been
11   previously put on actual notice that its premises are inaccessible to Plaintiff as above
12   alleged. Despite this knowledge, Defendants maintain the Property and Business in
13   an inaccessible form.
14                                         PRAYER
15   WHEREFORE, Plaintiff prays that this court award damages provide relief as
16   follows:
17         1.     A preliminary and permanent injunction enjoining Defendants from
18   further violations of the ADA, 42 U.S.C. § 12181 et seq., and UCRA, Civil Code §
19   51 et seq. with respect to its operation of the Business and Subject Property; Note:
20   Plaintiff is not invoking section 55 of the California Civil Code and is not
21   seeking injunctive relief under the Disabled Persons Act at all.
22         2.     An award of actual damages and statutory damages of not less than
23   $4,000 per violation pursuant to § 52(a) of the California Civil Code and $4,000 for
24   each time he visits an establishment that contains architectural barriers that deny the
25   Plaintiff of full and equal enjoyment of the premises (Feezor v. Del Taco, Inc.
26   (2005) 431 F.Supp.2d 1088, 1091.)
27         3.     An additional award of $4,000.00 as deterrence damages for each
28   violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
                                                9
                                           COMPLAINT
     Case 5:19-cv-01395-DSF-KK Document 1 Filed 07/29/19 Page 10 of 10 Page ID #:10


 1    LEXIS 150740 (USDC Cal, E.D. 2016);
 2          4.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
 3    pursuant to 42 U.S.C. § 12205; California Civil Code § 52;
 4                                DEMAND FOR JURY TRIAL
 5          Plaintiff hereby respectfully request a trial by jury on all appropriate issues
 6    raised in this Complaint.
 7

 8    Dated: July 29, 2019             MANNING LAW, APC
 9

10                                     By: /s/ Joseph R. Manning Jr., Esq.
                                          Joseph R. Manning Jr., Esq.
11                                        Attorney for Plaintiff
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28
                                                10
                                            COMPLAINT
